DETAILED ACTION
Applicants’ arguments, filed 30 November 2021 and 5 January 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
In the prior office action, the examiner rejected the instant claims over Friedman et al. (US Patent 5,744,155). Friedman et al. (hereafter referred to as Friedman) is drawn to an oil in water emulsion for administering a drug to a mucosal surface, as of Friedman, title and abstract, reproduced below.

    PNG
    media_image1.png
    276
    400
    media_image1.png
    Greyscale

The above-reproduced text indicates that a mucoadhesive polymer is needed to 


Claim Interpretation
Amount of Phosphatidylcholine: Claim 1 recites “wherein the essential phospholipids comprise more than 75% of (3-sn-phosphatidyl) choline.” As best understood by the examiner, this limitation requires that of the phospholipids present in the composition, more than 75% of the phospholipids are phosphatidylcholine. It is not understood to require that more than 75% of the composition as a whole is phosphatidylcholine.
Surfactant: Claim 3 excludes a surfactant. The examiner notes that the instant application and the prior art appear to have differing definitions for the term “surfactant.” This is because the instant application appears to take the position that phosphatidylcholine is not a surfactant. In contrast, some of the prior art references relied upon takes the position that phosphatidylcholine is a surfactant. See e.g. Friedman et al. (US Patent 5,744,155), column 3 lines 60-65. For the purposes of 
Fatty Acid: For the purposes of examination under prior art, the term “Fatty acid” is understood to refer to both the free acid form of a fatty acid and the esterified form of a fatty acid. This determination is made in view of page 35 of the instant specification, in which the examples included medium chain triglycerides and safflower seed oil as the “simpler lipids.” These materials are understood to be esterified fatty acids; for example, medium chain triglycerides and triglyceride esters of fatty acids. As such, the term “Fatty acid” is understood to encompass esters of fatty acids as well as unesterified forms of fatty acids.
Additionally, the examiner notes that in view of the instant specification disclosing nanoparticles made from medium chain triglycerides, the term “Fatty acid” is understood to encompass both medium chain and long chain carboxylic acids and esters thereof. The examiner also notes that, to the extent that the claims require MCT oil, said MCT oil is understood to be a fatty acid.
Simple/Simpler Lipids: The examiner also notes that the term “simple lipids” or “simpler lipids” (which is recited in instant claim 10) appears to be exemplified on page 26, third paragraph of the instant specification and is therefore not indefinite.
Polymers: Instant claim 1 has been amended to exclude a polymer. As best understood by the examiner, poloxamers are copolymers of polyethylene glycol and polypropylene glycol, and are therefore polymers. As such, a composition comprising poloxamer is outside the scope of the instant claims. 


Note Regarding Trade Names
The issue of the meaning of various trade names appears to be relevant with regard to the prosecution of the instant application. Various searches conducted by the examiner referred to materials of specific trade names. In order to properly identify some of the relevant trade names, the examiner cites Lipoid (www.lipoid.com/en/node/105, accessed 16 August 2019, 1 printed page). The relevant data is reproduced below.

    PNG
    media_image2.png
    687
    586
    media_image2.png
    Greyscale


The examiner additionally understands that, in regard to phospholipid and lecithin trade names such as Lipoid and Phospholipon, the number succeeding said trade name is understood to refer to the percentage of phosphatidylcholine. For example, Lipoid 75 refers to a composition of 75% phosphatidylcholine, and Lipoid 80 refers to a composition of 80% phosphatidiylcholine.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566).
Friedman et al. (US Patent 6,004,566) (hereafter referred to as Schwartz after the second inventor) is drawn to a submicron oil sphere for topical and transdermal delivery, as of Schwartz, title and abstract. 
As to the required nanosphere and/or nanoparticles, Schwartz teaches submicron oil spheres, as of Schwartz, title and abstract.
As to the required NSAIDs (non-steroidal anti-inflammatory drugs) of claim 1, Schwartz teaches this as of column 7 lines 1-2. The particles appear to contain a drug, as of claim 2 of Schwartz; this is understood to read on the requirement that the particles encapsulate a drug.
As to claim 1, the claim requires phospholipids. Schwartz teaches lecithin, as of column 8 lines 25-27. Lecithin is understood to comprise primarily phosphatidylcholine and is therefore a phospholipid.
As to claim 1, the claim requires fatty selected from a group including medium chain triglycerides that are liquid at room temperature. Schwartz teaches MCT oil (medium chain triglyceride oil), as of Schwartz, column 8 lines 23-28. MCT oil is understood to comprise fatty acids which are liquid at room temperature.

As to claim 1, the claim requires a particle size in the range of 50 nm to 150 nm. Schwartz teaches a particle size of 100 nm to 300 nm, as of column 6 lines 60-65. Elsewhere in the reference, Schwartz teaches a 127 nm particle size, as of column 14, Example 27, lines 1-7. The particle size of 127 nm is within the claimed range.
As to claim 1, the claim requires that the phospholipids comprises more than 75% phosphatidylcholine. Schwartz teaches Lipoid E-80, as of column 5 line 30. This is understood to comprise 80% phosphatidylcholine. This is understood to meet the requirement of claim 1 that the phospholipids comprise more than 75% phosphatidylcholine.
As to claim 1, the claim requires the exclusion of a polymer. Schwartz teaches the following in example 27 on column 14, which is reproduced below.

    PNG
    media_image3.png
    128
    407
    media_image3.png
    Greyscale

The above-reproduced example comprises a polymer, which is Carbopol (i.e. polyacrylic acid). However, Schwartz teaches the following as of Schwartz, column 6 lines 19-34, reproduced below.

    PNG
    media_image4.png
    293
    424
    media_image4.png
    Greyscale

As such, the skilled artisan would have been motivated to have substituted a different thickening agent in place of Carbopol in order to have increased viscosity with a reasonable expectation of success. One of the alternatives to Carbopol discussed in the above-reproduced paragraph includes cetostearyl alcohol and/or other waxes; said waxes are not understood to be polymers. Additionally, the above-reproduced paragraph appears to indicate that gelling and thickening agents may be optional, especially if a high level of oil is used to achieve thickening. Regardless, simple substitution of one known element (e.g. a non-polymeric thickener) in place of another (e.g. Carbopol) to obtain predictable results (a composition with the viscosity desired by Schwartz) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, Schwartz teaches all of the required ingredients, but not in the same embodiment. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
As to claim 4, this is an independent claim which appears to recite essentially the same subject matter as claim 1 except it is a method claim drawn to administering a composition to a mammal, wherein that composition appears to have the same structure as that in claim 1. The composition of Schwartz is understood to be used for drug delivery, as of Schwartz, abstract. Schwartz teaches treatment of human volunteers and guinea pigs, as of Schwartz, column 8 lines 5-20.
As to claim 8, Schwartz teaches transdermal delivery, as of the title of the reference. As such, this is understood to teach delivery across dermal and epidermal barriers. Schwartz teaches 0.2-15% of gelling agent on column 7 lines 53-58. This overlaps with the claimed amounts of 1% to 3%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 10, this is an independent claim is drawn to a method of treating a patient in need of anti-inflammation therapy. The material with which such a patient is being treated appears to have essentially the same structure as that required by claims 
As to claim 13, this claim appears to have essentially the same scope as claim 1, with the exception that the claim recites a nanoparticle structure rather than a nanosphere. The composition of Schwartz, which comprises submicron particles, is understood to have a nanoparticle structure as required by the claim.


Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566) in view of Mehnert et al. (Advanced Drug Delivery Reviews, Vol. 47, 2001, pages 165-196).
Schwartz is drawn to a drug delivery particle that is a lipid nanoparticle comprising a NSAID. See the rejection above over Schwartz by itself.
Schwartz differs from the claimed invention because the source of the phospholipids appears to comprise less than 85% phosphatidylcholine. 
Mehnert et al. (hereafter referred to as Mehnert) is a review article drawn to solid lipid nanoparticles, as of Mehnert, page 165, title and abstract. Mehnert teaches particles sized in the range of 100-200 nm in one embodiment, as of Mehnert, page 170, left column, section 3.2.1, end of last paragraph in section. Mehnert teaches various ingredients in solid lipid nanoparticles and their uses, as of Mehnert, page 169, Table 1, reproduced below.

    PNG
    media_image5.png
    856
    697
    media_image5.png
    Greyscale

Mehnert does not teach a NSAID for the drug to be delivered. Also, Mehnert does not teach fatty acids that are liquid at room temperature.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted Lipoid S 100, as of Mehnert, in place of Lipoid E-80 of Schwartz. Schwartz teach lecithins, which are taught for use as surfactants, as of Schwartz. Mehnert teaches that both Lipoid E-80 and Lipoid S 100 as emulsifiers, as of the above-reproduced table, wherein the term “emulsifier” and “surfactant” are understood to have essentially the same meaning. As such, the skilled artisan would have been motivated to have substituted Lipoid S 100 of Mehnert in place of Lipoid E-80 of Schwartz in order to have predictably acted as a surfactant in the composition of Schwartz with a 
The examiner further notes that Schwartz is drawn to a liquid lipid particle whereas Mehnert is drawn to a solid lipid particle. Nevertheless, it still would have been prima facie obvious for the skilled artisan to have combined the teachings of these references. This is because both solid and liquid lipid particles need a layer of phospholipid on the surface of the particle in order to disperse in an aqueous environment. As such, the issues surrounding both solid lipid particles and liquid lipid particles needing a phospholipid layer in order to disperse in an aqueous environment are relevant in regard to both solid lipids and liquid lipids.


Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566) in view of Bondi et al. (Methods in Enzymology, Vol. 508, 2012, pages 229-251).
Schwartz is drawn to a drug delivery particle that is a lipid nanoparticle comprising a NSAID. See the rejection above over Schwartz by itself.
Schwartz does not teach delivery to the central nervous system (i.e. delivery in a manner that the blood-brain barrier is bypassed).
Bondi et al. (hereafter referred to as Bondi) is drawn to lipid nanoparticles for drug delivery to the brain, as of Bondi, pages 229-230, title and abstract. Bondi teaches 
It would have been prima facie obvious for one of ordinary skill in the art to have administered the composition of Schwartz to reach the brain and central nervous system, as taught by Bondi. Bondi is drawn to lipid nanoparticles administered in a manner that they cross the blood brain barrier and reach the brain and central nervous system. Bondi also suggests anti-inflammatory substances for crossing the blood brain barrier. Schwartz are drawn to lipid nanoparticles. As such, it would have been prima facie obvious for one of ordinary skill in the art to have administered the composition of Schwartz encapsulating a non-steroidal anti-inflammatory drug in a manner that it predictably crosses the blood brain barrier in order to predictably treat inflammation in the brain with a reasonable expectation of success.
As to claims 11 and 12, this claims not only recite the treatment of inflammation in the central nervous system, but also recite that side effects are reduced, including gastrointestinal tract side effects as recited in claim 11. The skilled artisan would have expected that the intraperitoneal administration of Bondi would have bypassed the gastrointestinal tract. Therefore, these routes of administration would have resulted in less side effects as compared with oral administration.
As to claim 9, Bondi teaches that intranasal drug delivery is used for brain targeting, as of Bondi, page 251, title of cited reference titled “Vyas, T. K., Shahiwala, A., Marathe, S., and Misra, A. (2006). Intranasal drug delivery for brain targeting. Curr. Drug Deliv. 2, 299–309.” As the title of this reference is part of the teachings of Bondi, it .


Claims 3, 5-6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566) in view of Silva et al. (Current Medicinal Chemistry, Vol. 19, 2012, pages 4495-4410).
Schwartz is drawn to a submicron oil sphere for topical and transdermal delivery, as of Schwartz, title and abstract. As to the required nanosphere and/or nanoparticles, Schwartz teaches submicron oil spheres, as of Schwartz, title and abstract. As to the required NSAIDs (non-steroidal anti-inflammatory drugs) of claim 1, Schwartz teaches this as of column 7 lines 1-2. See the rejection above over Schwartz by itself.
Schwartz does not teach sublingual or buccal administration.
Silva et al. (hereafter referred to as Silva) is drawn to lipid nanoparticles for delivery via the mucosal route, as of Silva, page 4495, title and abstract. Silva teaches both the buccal and sublingual routes of administration, as of Silva, page 4496, right column, bottom paragraph. Silva teaches using lipid nanoparticles to perform this manner of delivery, as of Silva, page 4502, section 3.4, and onto pages 4503 and 4504. Silva teaches making lipid nanoparticles from Miglyol 812®, which is a form of medium chain triglyceride, as of Silva, page 4502, right column bottom paragraph.
Silva does not teach a NSAID.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the particle of Schwartz comprising a NSAID in a buccal or sublingual 
As to claim 3, Silva teaches the following on page 4502, right column, bottom paragraph, relevant text reproduced below.

    PNG
    media_image6.png
    217
    664
    media_image6.png
    Greyscale

The above-reproduced text appears to indicate that phospholipids themselves can be used as a surfactant. This would appear to provide motivation for the skilled artisan to have made a composition lacking a surfactant other than phospholipids. Such a composition would appear to read on the claimed invention because the instant claims appear to define the term “surfactant” such that it does not include phospholipids.
As to claim 5, Silva teaches sublingual administration on page 4496, right column, bottom paragraph. Such a mode of administration would have administered the composition to the sublingual mucosa.

As to claim 15, this claim is rejected for essentially the same reason that claim 3 is rejected.
As to claim 16, this claim is rejected for essentially the same reason that claim 5 is rejected.
As to claim 17, this claim is rejected for essentially the same reason that claim 6 is rejected.


Claims 1-2, 4, 7, 10-14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attama et al. (International Journal of Pharmaceutics 355 (2008), pages 307–313) in view of Liu et al. (Drug Development and Industrial Pharmacy, Vol. 35(7), 2009, pages 887-896) as evidenced by Kopman et al. (https://www.intechopen.com/chapters/39464 accessed 2 February 2022, originally published 26 September 2012, pages 1-31).
Attama et al. (hereafter referred to as Attama) is drawn to a lipid nanoparticle formulation for delivery of diclofenac sodium to the eye, as of Attama, title and abstract. Diclofenac sodium is understood by the examiner to be a NSAID. Attama teaches that the particle is made by the following method, as of Attama, page 308, section 2.2, paragraph bridging left and right columns, wherein part of the text is reproduced below.

    PNG
    media_image7.png
    302
    587
    media_image7.png
    Greyscale

The lipid matrix here appears to comprise Phospholipid 90G as the phospholipid and goat fat as the lipid; see section 2.1 on page 308, left column of Attama. The composition of Attama also comprises water as the solvent. Attama teaches compositions with particles sized between about 50 nm and about 100 nm, as of Attama, page 310, left column, figure 1, reproduced below.

    PNG
    media_image8.png
    608
    576
    media_image8.png
    Greyscale

Attama differs from the claimed invention because Attama does not teach medium chain triglyceride.

Liu differs from the claimed invention because the azithromycin of Liu is not a NSAID. Also, the composition of Liu includes polymers, which are excluded by the instant claims.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the MCT oil in Liu in place of the goat fat in Attama. Both Liu and Attama are drawn to lipid nanoparticles for delivery to the eye. Liu teaches that MCT oil can be used as a lipid in such particles, and Attama teaches that goat fat can be used as a lipid in such particles. As such, it would have been prima facie obvious for one of ordinary skill in the art to have substituted MCT oil in place of goat fat in order to have formed a lipid nanoparticle predictably suitable for drug delivery to the eye with a reasonable expectation of success. The simple substitution of one known ingredient (MCT oil) in place of another (goat fat) to achieve predictable results (formation of a lipid particle for delivery of drugs to the eye) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
With regard to the issue of combining Attama with Liu, the examiner notes that Attama teaches goat fat, and Liu teaches medium chain triglyceride oil. As best understood by the examiner, various medium chain triglycerides include capric acid (C10), caprylic acid (C8), and caproic acid (C6). As best understood by the examiner, 

    PNG
    media_image9.png
    164
    1073
    media_image9.png
    Greyscale

Therefore, the skilled artisan would have expected that the goat fat of Attama would have had already had the fatty acids that make up MCT oil. Regardless of this, the skilled artisan would have been motivated to have substituted the MCT oil of Liu in place of the goat fat of Attama for the reasons set forth in the paragraph above.
As to claim 1, the claim requires phospholipids comprising more than 75% phosphatidylcholine. Attama teaches phospholipon 90G, as of Attama, page 308, left column. As best understood by the examiner, the “90” in the trade name refers to 90% phosphatidylcholine. See the section above drawn to note regarding trade names.
As to claim 1, the claim requires fatty acids, which may be medium chain triglycerides. The MCT (medium chain triglyceride) oil of Liu is understood to read on the required fatty acids.
As to claim 1, the claim requires solvents. The compositions of Attama and Liu are present in an aqueous environment; as such, water is understood to read on the required solvent.

As to claim 1, the claim requires that the nanoparticle does not comprise a polymer. Attama does not teach a polymer. The substitution of MCT oil, as of Liu, in place of goat fat, as of Attama, would not have resulted in the presence of a polymer.
As to claim 2, the claim requires that the essential phospholipids have greater than 85% phosphatidylcholine. As best understood by the examiner, the Phospholipon 90G of Attama would have had 90% phosphatidylcholine and would have read on this claimed requirement.
As to claim 4, this claim is an independent claim drawn to a method of administering NSAIDs to a mammal, using a composition that appears to be essentially the same as that of claim 1. The skilled artisan would have been motivated to have administered the composition of Attama in view of Liu to a mammal as both references are drawn to administration to the eye.
As to claim 7, this claim is drawn to a method of administering across ocular barriers into ocular tissue. The skilled artisan would have understood that the method of Attama in view of Liu would have resulted in administration to the eye and administration across ocular barriers.
As to claim 10, this is an independent claim drawn to a method of treating a patient in need of anti-inflammation therapy. The skilled artisan would have expected that the method of Attama in view of Liu would have been used during their normal operation to treat a patient suffering from inflammation in the eye.

As to claim 13, this is an independent claim reciting essentially the same subject matter as required by claim 1, except the claim requires “a composition” rather than solely nanospheres by themselves. As such, claim 13 is rejected for essentially the same reason that claim 1 was rejected.
 As to claim 14, the claim requires that the essential phospholipids have greater than 85% phosphatidylcholine. As best understood by the examiner, the Phospholipon 90G of Attama would have had 90% phosphatidylcholine and would have read on this claimed requirement.
As to claims 16-17, the claims require that the composition can enter the bloodstream of a mammal via the sublingual mucosa (in claim 16) and the buccal mucosa (in claim 17). Attama and Liu are silent as to this feature, as their preferred mode of delivery is through the eye, not through the sublingual or buccal mucosa. However, the skilled artisan would have expected that the particle of Attama, either by itself or in combination with Liu, would have been capable of entering the blood when administered sublingually or buccally, even if this feature was not recognized by Attama. The skilled artisan would have expected this because the particle of Attama comprises essentially the same ingredients as the instant particle, with the exception of a slightly different lipid therein. Something which is old (e.g. the particle of Attama) does not become patentable upon the discovery of a new property (that the particle can successfully deliver drug to the bloodstream when administered sublingually or .


Response to Arguments
Applicant has presented arguments regarding the applied rejection, as of applicant’s response on 30 November 2021 (hereafter referred to as applicant’s response). These arguments will be addressed below.
In applicant’s response, page 7, applicant argues that Schwartz teaches 0.3% gelling agent, which is less than the required 1-3% gelling agent recited by instant claim 8. This is not persuasive. Schwartz teaches the following on column 7, lines 53-57, reproduced below.

    PNG
    media_image10.png
    109
    422
    media_image10.png
    Greyscale

The amount of 0.2% to 15% of gelling agent overlaps with the claimed amount of 1% to 3%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
Applicant then makes the following argument, as of page 7, second to last paragraph, reproduced below.

    PNG
    media_image11.png
    82
    604
    media_image11.png
    Greyscale

As best understood by the examiner, a composition comprising Xanthan gum or Carbopol would not be within the claim scope. This is because the claims exclude a polymer. However, Xanthan Gum and Carbopol are polymers; and therefore, are excluded from the claims. As best understood by the examiner, Carbopol is alternately known as polyacrylic acid.
With regard to the Mehnert and Bondi references, applicant argues that the rejections over these references should be withdrawn for essentially the same reason as the rejection over Schwartz by itself should be withdrawn, as of page 8 of applicant’s response. However, the rejection over Schwartz by itself is proper, for the reasons set forth above. As applicant has not provided additional arguments specific to Mehnert and Bondi, the rejections over Schwartz in view of Mehnert and Schwartz in view of Bondi have been maintained.
Applicant then argues that the addition of a gelling agent to a topical gel formulation is not equivalent to the addition of a polymer intended as a bioadhesive for mucosal absorption, as of applicant’s response, page 7, bottom paragraph. In response, the examiner does not necessarily dispute that a bioadhesive in a mucosal formulation and a gelling agent in a topical formulation have different intended uses. Nevertheless, to the extent that applicant is arguing that a polymeric gelling agent is not excluded from the instant claims, this is not persuasive. A polymer is excluded from the instant claims regardless of whether it is intended as a gelling agent or as a bioadhesive. However, 
Applicant’s arguments relating to the Friedman reference have not been addressed substantively as this rejection has been withdrawn.

Additional Note
The examiner additionally notes that, as best understood by the examiner, the instant claim amendments excluding a polymer appear to exclude various embodiments presented in the specification. For example, the instant specification discloses the following on page 35, reproduced below.

    PNG
    media_image12.png
    274
    733
    media_image12.png
    Greyscale

The examiner notes that Pluronic F68 (also known as poloxamer) is a polymer. Xanthum gum and Carbopol are also polymers. Therefore, formulations comprising poloxamer, Xanthum gum, or Carbopol would appear to be excluded by the instant claims because these formulations comprise polymers.
The examiner additionally notes that other examples include or optionally include polymers. Various examples include or optionally include poloxamers. These are polymers because they are made from copolymers of poly(ethylene glycol) and 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612